FILED
                                                 United States Court of Appeals
                     UNITED STATES COURT OF APPEALS      Tenth Circuit

                                                                  September 16, 2015
                                   TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 15-4058
 v.                                           (D.C. No. 2:93-CR-00215-DS-1)
                                                         (D. Utah)
 BRUCE DEREK SPRING,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.


      Bruce Spring filed a petition seeking a writ of audita querela to undo his

federal sentence. The district court denied relief and so the case now comes to us.

      The ancient common law writ of audita querela permitted a defendant to

obtain “relief against a judgment or execution because of some defense or

discharge arising subsequent to the rendition of the judgment.” United States v.

Ayala, 894 F.2d 425, 427 (D.C. Cir. 1990) (internal quotation marks omitted).


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
For the purpose of resolving this appeal, we may assume without deciding that

this writ remains available to some petitioners as a form of relief, though this

assumption is by no means obviously correct. See United States v. Torres, 282

F.3d 1241, 1245 n.6 (10th Cir. 2002); Fed. R. Civ. P. 60(e) (“The following are

abolished: . . . writs of . . . audita querela.”). Because even operating on this

generous assumption, Mr. Spring faces a problem: for it has long been settled

that, whatever else might be said about it, “a writ of audita querela is not

available to a petitioner when other remedies exist.” Torres, 282 F.3d at 1245

(internal quotation mark omitted). And other remedies surely exist for Mr. Spring

to challenge the legality of his federal sentence.

      Congress has expressly provided 28 U.S.C. § 2255 for just this task. In

fact, Congress has specified that § 2255 supplies the exclusive means for

collaterally testing a federal conviction and sentence unless that statute’s

procedures are “inadequate or ineffective” for that purpose. 28 U.S.C. § 2255(e);

Johnson v. Taylor, 347 F.2d 365, 366 (10th Cir. 1965) (per curiam). Mr. Spring

has not sought to show that § 2255’s procedures are inadequate or ineffective to

test the legality of his detention so by necessity he hasn’t established the case for

resorting to the writ he seeks. Neither can we imagine any argument for him that

might succeed where he hasn’t tried. It isn’t the case, for example, that a § 2255

motion is inadequate or ineffective simply because a petitioner (like Mr. Spring

here) has previously failed to win such a motion or might face an uphill battle

                                         -2-
when trying to pursue a second or successive such effort. See 28 U.S.C.

§ 2255(h). This court has repeatedly explained that “the remedy under § 2255 is

not inadequate or ineffective merely because the statute greatly restricts second or

successive motions.” Sines v. Wilner, 609 F.3d 1070, 1073 (10th Cir. 2010); see

also Prost v. Anderson, 636 F.3d 578, 580 (10th Cir. 2011); United States v.

Guerrero, 415 F. App’x 858, 859 (10th Cir. 2011).

       The judgment of the district court is affirmed. Mr. Spring’s motion to

proceed in forma pauperis is denied, and he is reminded of his obligation to pay

the filing fee in full.


                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -3-